In the Supreme Court of Georgia



                                     Decided:    February 16, 2015


      S15Y0084. IN THE MATTER OF LYLE VINCENT ANDERSON.

      PER CURIAM.

      This disciplinary matter is before the Court on the Report and

Recommendation of the special master, Paul T. Carroll III, who recommends

that the Court accept the petition for voluntary discipline filed by Lyle Vincent

Anderson (State Bar No. 017722) seeking a suspension pending the appeal of

his felony conviction in Floyd County Superior Court for forgery in the first

degree, see OCGA § 16-9-1 (b). Conviction of a felony constitutes a violation

of Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct, see Bar Rule

4-102 (d), and the maximum punishment is disbarment.

      Anderson has appealed his conviction. The State Bar and the special

master recommend that the Court accept Anderson’s petition. We agree that

such a suspension is appropriate, see In the Matter of Thompson, 290 Ga. 81

(717 SE2d 480) (2011), and hereby suspend Anderson’s license to practice law

in the State of Georgia pending termination of his appeal and until further order
of the Court. He is reminded of his duties under Bar Rule 4-219 (c).

      Petition for voluntary discipline accepted.        Suspension pending

termination of appeal and further order of the Court. All the Justices concur.




                                       2